Dismissed and Memorandum Opinion filed October 6, 2005








Dismissed and Memorandum Opinion filed October 6,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00694-CV
____________
 
GERALD HENDON,
Appellant
 
V.
 
CITIBANK
(SOUTH DAKOTA) N.A., Appellee
 

 
On Appeal from the
County Civil Court at Law No. 3
Harris County,
Texas
Trial Court Cause No.
828,486
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed June 1, 2005.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On July 18, 2005, notification was transmitted to all parties
of the court=s intention to dismiss the appeal for
want of prosecution unless, within fifteen days, appellant paid or made
arrangements to pay for the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant
filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed October 6, 2005.
Panel consists of Chief Justice
Hedges and Justices Yates and Anderson.